Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 
Claim Status
	Applicants’ response and amendments to the claims filed with the request for continued examination under 37 CFR 1.114 on 06/27/2022 have been received and entered.  Claims 5-6 have been cancelled.  Claims 30-32 have been newly added.  Claims 1 and 23-32 are pending and in condition for allowance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2022 was filed after the mailing date of the Final Rejection on 01/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Pursuant with Applicants’ claim construction, the claims are construed to require administration of Compound 1 to a patient having a recited cancer and also have bone disease.  The preambles of Claims 1, 30, and 32, recite “inhibiting bone resorption in a patient in need of such treatment”, “reducing metastatic bone lesions in a patient in need of such treatment”, and “reducing bone pain in patients with melanoma”, respectively.  Throughout the disclosure, treating cancer patients who also have bone disease, i.e., bone metastases, is described as the purpose of the invention.  Applicants have argued that the claim preambles are limiting.  Response filed 06/27/2022 at page 7 (“…the recited method of inhibiting bone resorption, reducing metastatic bone lesions, or reducing bone pain is a statement of the intentional purpose for which the method must perform.”)  See also response filed 06/27/2022 at pages 8-9 (“…the Applicant respectfully submits that treating cancer and treating metastatic bone lesions (or bone pain due to cancer metastasized to bone) are two separate treatment goals with separate outcomes.”) Consistent with Applicants’ disclosure and the general knowledge of a person of ordinary skill in the art, bone disease, i.e., metastatic bone lesions or bone pain due to cancer metastasized to bone, is not present in all cancer patients.  Thus, the claims are construed to circumscribe treatment of a subpopulation of cancer patients also having metastatic bone lesions or bone pain due to cancer metastasized to bone.  
The Examiner is persuaded by Applicants’ arguments that a person of ordinary skill in the art would not have had a reasonable expectation of success in treating metastatic bone lesions or bone pain due to cancer metastasized to bone comprising administration of Compound I as presently claimed. It is common knowledge in the art that compounds effective to treat cancer, e.g., chemotherapeutic agents, are not also effective to treat metastatic bone lesions or bone pain due to cancer metastasized to bone.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 23-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629